 

Exhibit 10.2

 

 



THERAPEUTICSMD, INC.

 

CHARTER OF

CORPORATE GOVERNANCE COMMITTEE

 

Committee Purpose

 

The purpose of the Corporate Governance Committee (the "Committee") of
TherapeuticsMD, Inc. (the "Company") is to:

 

1.Identify, review and recommend to the Board for election and/or appointment
qualified candidates for membership on the Board ("Director Candidates") and the
committees of the Board ("Committee Candidates").

2.Develop and recommend to the Board corporate governance principles and other
corporate governance policies and otherwise perform a leadership role in shaping
the Company’s corporate governance.

 

Committee Responsibilities

 

In addition to the purpose set forth above, the primary responsibilities of the
Committee shall be to:

 

1.Develop and recommend to the Board the criteria and qualifications for
selecting Director Candidates and Committee Candidates.

2.Identify, review and recommend to the Board all Director Candidates to be
nominated by the Board for election at the Company’s Annual Meeting of
Shareholders and Director Candidates to be elected by the Board as necessary to
fill vacancies and newly created directorships.

3.Establish procedures for the consideration of Director Candidates recommended
for the Committee’s consideration by the Company’s shareholders.

4.Develop and recommend to the Board criteria to assess the independence of
Directors and Director Candidates.

5.Review and periodically make recommendations to the Board concerning the
composition, size, structure and activities of the Board and its committees.

6.Periodically review attendance records of Directors at Board and committee
meetings.

7.Annually review and report to the Board with respect to Director compensation
and benefits, and develop, approve and oversee the Company’s stock ownership
guidelines for the Company’s Directors.

8.Disclose to shareholders in the Company's annual proxy statement information
(or other filings as appropriate) about the Director nomination process,
including criteria and qualifications for selecting Director Candidates, as
required and as may be amended by rules of the Securities and Exchange
Commission.

9.Review this Charter on an annual basis and update it as appropriate, and
submit it for the approval of the Board when updated.

10.Develop and recommend to the Board corporate governance principles and other
corporate governance policies, including the Related Person Transaction Policies
and Procedures as well as the Code of Conduct applicable to the Company and its
subsidiaries, and on an annual basis, or more frequently if necessary, review
and recommend changes to the corporate governance principles as appropriate.

11.Undertake such other responsibilities or tasks as the Board may delegate or
assign to the Committee from time to time.

 

General

 

1.The Committee shall consist entirely of members of the Company's Board of
Directors and shall be comprised of not less than three (3) members.

2.Each member of the Committee shall be free of any relationship that, in the
judgment of the Board, would interfere with the exercise of the Committee
member's independent judgment.



 
 

 

3.The Chairperson shall be appointed by the Board.

4.The Committee shall meet at least one (1) time each year, or more frequently
as circumstances require.

5.The timing of the meetings shall be determined by the Committee and the Board.
The Committee, however, will meet at any time as may be required by the
Company's independent auditors.

6.The Board may at any time and in its complete discretion remove any member of
the Committee and may fill any vacancy in the Committee.

7.A majority of the total number of Committee members shall constitute a quorum
of the Committee.

 

This Charter was adopted by the Company's Board of Directors on February 29,
2012.

 

 

